                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
______________________________________________
                                              :
YEHUDA HERSKOVIC,
                                              :
                        Plaintiff,
                                              :
                v.                              Case No.: 1:20-cv-00177 (EK) (PK)
                                              :
TRANSPORTES AEREOS PORTUGUESES,
S.A.,                                         :

                               Defendant.                     :

______________________________________________:


            STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

Plaintiff and attorney for Defendant, that the above-entitled action is hereby dismissed with

prejudice and without costs to either party.

       IT IS FURTHER STIPULATED AND AGREED by and among the undersigned that the

Court shall retain jurisdiction over the parties to enforce the settlement.

Date: March 22, 2021                                     Respectfully submitted,


By:   /s/ Yehuda Herskovic                     By:       /s/ Jonathan E. DeMay
      Yehuda Herskovic                                   Jonathan E. DeMay (JD 3604)
      yhm1234@yahoo.com                                  jdemay@condonlaw.com
      303 Marcy Avenue, Apt. 2A                          CONDON & FORSYTH LLP
      Brooklyn, NY 11211                                 7 Times Square, Suite 1800
                                                         New York, NY 10036
      Plaintiff                                          Tel.: 212-490-9100
                                                         Fax.: 212-370-4453

                                                         Counsel for Defendant
                                                         Transportes Aéreos Portugueses, S.A.



                                                     1
SO ORDERED:



________________________
Honorable Eric R. Komitee
United States District Judge



Dated: ___________ __, 2021




                               2
                                    AFFIDAVIT OF SERVICE


STATE OF NEW YORK           )
                            ) ss:
COUNTY OF NEW YORK )


       Robin Todd, being duly sworn, deposes and says that deponent is not a party to the

action, is over 18 years of age, and resides in Yonkers, New York. That on the 22nd day of

March 2021 deponent served a true copy of the within Stipulation and Order of Dismissal with

Prejudice upon:

       Mr. Levi Huebner, Esq.
       488 Empire Boulevard, Suite 100
       Brooklyn, NY 11225
       Tel: (212) 354-5555
       newyorklawyer@msn.com

via e-mail.

                                                      ________________
                                                 ___________________________
                                                       ROBIN TODD

Sworn to before me this
22nd day of March 2021



__________________________

       Notary Public
